 

Case 3:20-mj-70045-MAG Document11 Filed 02/10/20 Page 1of 4

DAVID L. ANDERSON (CABN 149604) Fiy ED
United States Attorney 229 ree
FER Y
HALLIE HOFFMAN (CABN 210020) Cha. Op > 42
Chief, Criminal Division SER GS Soong
NO. bis’: RIC. CayD
KEVIN RUBINO (CABN 25677) - GF RT
Assistant United States Attorney
450 Golden Gate Avenue, Box 36055
San Francisco, California 94102-3495
Telephone: (415) 436-7291
FAX: (415) 436-7234
Kevin.Rubino@usdoj.gov
Attorneys for United States of America
UNITED STATES DISTRICT COURT
Yr NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

UNITED STATES OF AMERICA, NO. 3-20-70045 MAG

Plaintiff, STIPULATION AND [PROPOSED] ORDER
CONTINUING HEARING, EXCLUDING TIME
AND EXTENDING THE DEADLINES UNDER
THE SPEEDY TRIAL ACT AND FED R. CRIM. P.
Sol

Vv.

CHRISTOPHER ERNEST ROCHA,

Defendant.

Name ee ee ee ed ee ee ee ee” ee”

 

It is hereby stipulated by and between counsel for the United States and counsel for the
defendant, Christopher Ernest Rocha, that the arraignment and preliminary hearing set for February 11,
2020 at 10:30 a.m. be vacated and rescheduled for Wednesday, February 26, 2020 at 10:30 a.m. The
reasons for this request are that defense counsel has received discovery and the parties are exploring a
resolution of the case.

Based on the foregoing, the parties stipulate and agree that excluding time from February 11,
2020 until February 26, 2020 will allow for the effective preparation of counsel. See 18 U.S.C.

§ 3161(h)(7)(B)(iv). The parties further stipulate and agree that the ends of justice served by excluding

the time from February 11, 2020 through February 26, 2020 from computation under the Speedy Trial

STIPULATION AND [PROPOSED] ORDER TO EXCLUDE TIME AND EXTEND DEADLINES
Case No. 3-20-70045-MAG v. 7/10/2018

 

 
Oo Co NN DBD AH BP WY PO —

NN wo HO NH HY WH NH HV NHN KF | HFS HS SFO St OleOle ele
ao nN DN AO BP WH NO HSYtlUlUlUOODUlUlUCUCCOUlClUOUmGSNLYUNONClCUOCMReOWD ON Sl CC

 

 

Case 3:20-mj-70045-MAG Document11 Filed 02/10/20 Page 2 of 4

Act outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. §
3161(h)(7)(A), (B)(iv).

The parties further stipulate that, with the consent of the defendant, there is good cause for
extending the time limits for a preliminary hearing under Federal Rule of Criminal Procedure 5.1 and for
extending the 30-day time period for an indictment under the Speedy Trial Act. See Fed. R. Crim. P.
5.1; 18 U.S.C. § 3161(b).

The undersigned Assistant United States Attorney certifies that he has obtained approval from

counsel for the defendant to file this stipulation and proposed order.

 

IT IS SO STIPULATED.
DATED: February 10, 2020 /S/
KEVIN RUBINO
Assistant United States Attorney
DATED: February 10, 2020 /S/

 

STEVEN KALAR
Counsel for Defendant Christopher Ernest Rocha

STIPULATION AND [PROPOSED] ORDER TO EXCLUDE TIME AND EXTEND DEADLINES
Case No. 3-20-70045-MAG v. 7/10/2018

 
i)

Go

nA WN &

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-mj-70045-MAG Document11 Filed 02/10/20 Page 3 of 4

[PROPOSED] ORDER

Based upon the facts set forth in the stipulation of the parties and for good cause shown, the
Court finds that failing to exclude the time from February 11, 2020 through February 26, 2020 would
unreasonably deny defense counsel and the defendant the reasonable time necessary for effective
preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The
Court further finds that the ends of justice served by excluding the time from February 11, 2020 through
February 26, 2020 from computation under the Speedy Trial Act outweigh the best interests of the
public and the defendant in a speedy trial. For the same reasons, the Court finds good cause for
extending the time limits for a preliminary hearing under Federal Rule of Criminal Procedure 5.1 and for
extending the 30-day time period for an indictment under the Speedy Trial Act. See Fed. R. Crim. P.
5.1; 18 U.S.C. § 3161.

Therefore, and with the consent of the parties, IT IS HEREBY ORDERED that:

1. the hearing in this matter currently scheduled for February 11, 2020 will be vacated and
the matter set for hearing on February 26, 2020 at 10:30 a.m.; and

Pe the time from February 11, 2020 through February 26, 2020 shall be excluded from
computation under the Speedy Trial Act and Federal Rule of Criminal Procedure 5.1. 18 U.S.C. §
3161(h)(7)(A), (B)(iv); Fed R. Crim. P. 5.1(d).

IT IS SO ORDERED.

DATED: U\ 2]?

 

HON. JOSEPH C. SPERO
Chief United States Magistrate Judge

STIPULATION AND [PROPOSED] ORDER TO EXCLUDE TIME AND EXTEND DEADLINES
Case No. 3-20-70045-MAG v. 7/10/2018

 
Case 3:20-imj-70045-MAG Document 11 Filed 02/10/20,.Page.4 of 4.

 

 

 

 

 

spe ET

 

  

Nye
- Uy Sy.

r Rae ks “a ‘
eo c 7&
t c ¢ 3 \
oS SOR

“tb ‘

1° ~ BE
& a
. wee f

‘ 3 . ey ¢ & ‘s
. "s “, { 4 (oe ‘

: e, oe ns RON. ri “a

“

   

¢
‘ tig errs GG |
i

 

 

 
